Opinion issued April 11, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-01011-CV
                            ———————————
                 EDUARDO NONOALSI BRAVO, Appellant
                                        V.
PARKHOLLOW PLACE PROPERTY OWNERS ASSOCIATION, Appellee



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-51356


                          MEMORANDUM OPINION
      Appellant, Eduardo Nonoalsi Bravo, proceeding pro se, has neither paid nor

made arrangements to pay the required fee for preparing the clerk’s record and has

not established indigence for purposes of appellate costs. See TEX. R. APP. P. 20.1,

37.3(b). After being notified by the Clerk of this Court’s February 15, 2019 notice
that this appeal was subject to dismissal for failure to pay the required clerk’s record

fee, appellant failed to timely respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to pay

the required clerk’s record fee. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           2